Citation Nr: 0939597	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include as secondary to a service-
connected thoracic spine disability, based on a reopened 
claim therefor.  

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD, including depression, to include 
as secondary to a service-connected thoracic spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to 
January 1987.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2008, at which time the Board 
determined that new and material evidence had been received 
with which to reopen a previously denied claim of entitlement 
to service connection for PTSD, to include as secondary to a 
service-connected thoracic spine disability and remanded the 
veteran's reopened claim, as well as his original claim for 
service connection for a psychiatric disorder, other than 
PTSD, including depression, to include as secondary to a 
service-connected thoracic spine disability.  Such remand was 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purposes of 
this remand were to undertake notice under 38 U.S.C.A. 
§§ 5103, 5103 as to the veteran's claims, particularly his 
claims for secondary service connection; to afford the 
Veteran a VA psychiatric examination; and to permit the AMC 
to readjudicate the claims in question.  

As explained below, unfortunately all of the development 
ordered in the July 2008 Board remand was not accomplished.  
Accordingly, this appeal must again be REMANDED to the RO via 
the AMC.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  VA will notify the appellant if further action is 
required on his part. 


REMAND

The Veteran requests that his appeal be remanded to the RO 
via the AMC in order to permit the AMC to comply with the 
directive set out in the Board's remand of July 2008, 
specifically, notice to the Veteran of 38 C.F.R. § 3.310 and 
the amendment to that regulation, effective from October 10, 
2006, with respect to claims for secondary service 
connection.  Review of the claims folder following entry of 
the Board's recent action indicates that on remand, the AMC 
forwarded the claims folder to the Remand and Rating 
Development Team housed at the RO in Huntington, West 
Virginia.  That office advised the Veteran in writing by its 
November 2008 letter that in order to support a claim for 
secondary service connection, he needed the following 
evidence:

1.  You currently have a physical or mental 
disability shown by medical evidence, in addition 
to your service-connected disability

AND

2.  Your service-connected disability either 
caused or aggravated your additional disability.  
Medical records or medical opinions are required 
to establish this relationship.  However, VA may 
presume service connection for cardiovascular 
disease developing in a claimant with a certain 
service-connected amputation(s) of one or both 
lower extremities.  

Contrary to the Board's remand directive, no reference was 
therein made or subsequently made in any other correspondence 
to § 3.310 or the change thereto in October 2006.  No 
pertinent reference to § 3.310 or its amendment was likewise 
made in the supplemental statement of the case issued in 
April 2009.  From the standpoint of the veteran's right to 
due process of law, it is clear that he did not receive 
notice of the regulation governing claims for secondary 
service connection as had been directed, notwithstanding the 
fact that the Remand and Rating Development Team paraphrased 
the version of 38 C.F.R. § 3.310 in effect prior to October 
2006 in its letter to the Veteran in November 2008.  That 
being the case, remand for corrective action is in order.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand 
by the Board confers upon the Veteran or other claimant, as a 
matter of law, the right to compliance with the Board's 
remand order).  

Notice is also taken that the Veteran was scheduled to 
undergo a VA psychiatric examination in January 2009, 
pursuant to the Board's remand, but he failed to report after 
having received written notice at his address of record in 
December 2008 to report for the VA examination.  Received by 
the Board in late July 2009 was electronic mail composed 
earlier in the same month by the Appeals Coach at the San 
Diego RO to the attention of the Remand and Rating 
Development Team that the Veteran had contacted the Phone 
Center at the San Diego RO in April 2009, that he had 
acknowledged that he had missed his appointment, and that he 
had requested that his psychiatric examination be rescheduled 
as soon as possible.  Under these circumstances, and in view 
of the fact that the Remand and Rating Development Team had 
no prior knowledge of the veteran's attempt to comply with 
the Board's request for a VA examination and that the Veteran 
through his representative in July 2009 has restated his 
desire to report for a VA examination, remand to afford the 
Veteran a VA psychiatric examination is deemed advisable.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran in writing of 38 
C.F.R. § 3.310, as in effect prior to, as 
well as on and after October 10, 2006.  

2.  Afford the Veteran a VA psychiatric 
examination in order to ascertain the 
nature, approximate onset date and/or 
etiology of any psychiatric disorder that 
is present.  Such examination should 
include a complete psychiatric history, a 
mental status evaluation, and any 
psychological testing deemed necessary by 
the examiner.  All pertinent diagnoses 
should be set forth.  The claims folder 
should be provided to the examiner for 
use in the study of this case and the 
examination report should reflect whether 
in fact the claims folder was received 
and reviewed by the examiner.  In 
addition, a copy of the Medical Center's 
letter to the Veteran, advising him of 
the date, time, and location of the 
scheduled VA examination, should be 
associated with the claims folder.  

After a review of the examination 
findings and the entire evidence of 
record, the examiner should respond to 
the following:

(a)  Is it at least as likely 
as not (a 50 percent or higher 
degree of probability) that the 
veteran's PTSD was caused or 
aggravated by pain or other 
symptoms of his service-
connected thoracic spine 
disability? 

(b)  Is it at least as likely 
as not that any psychiatric 
disorder that may be present, 
other than PTSD, to include 
depression, began during 
service or is causally linked 
to any incident of or finding 
recorded during service, to 
specifically include an in-
service diagnosis of mild 
depression?

(c)  Is it at least as likely 
as not that any  psychiatric 
disorder that may be present 
other than PTSD, to include 
depression, was caused or 
aggravated by pain or other 
symptoms of the veteran's 
service-connected thoracic 
spine disability? 

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.  

The clinician is advised that aggravation 
is defined for legal purposes as a 
chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.   

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  

4.  Lastly, readjudicate the claims for 
direct and secondary service connection 
for PTSD and a psychiatric disorder, 
other than PTSD, to include depression on 
the basis of all pertinent evidence and 
all governing law and regulations, 
inclusive of 38 C.F.R. § 3.310.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.  

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The purpose of this remand is to obtain additional 
evidentiary and procedural 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


